                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


LEONARD E. HADLEY,                                     )
No. 2018-05850,                                        )
                                                       )
                Petitioner,                            )
                                                       )      Case No. 18−cv–1865-SMY
vs.                                                    )
                                                       )
RICK WATSON,                                           )
                                                       )
                Defendant.


                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

        Pro se Petitioner Leonard E. Hadley, a pretrial detainee being held in the St. Clair County

Jail, has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1).

Hadley is being detained on a state criminal charge (failure to register as a sex offender) in Case

No. 18-CF-1076. He challenges the constitutionality of his arrest, the charges lodged against

him, and his continued confinement.

        Because Hadley is being held pending trial, he does not appear to be “in custody pursuant

to a judgment of a State court” within the meaning of § 2254. Accordingly, the Petition will be

construed as having been brought pursuant to § 2241. See Neville v. Cavanagh, 611 F.2d 673,

674 (7th Cir. 1979) (in certain instances, federal courts have jurisdiction under 28 U.S.C. § 2241

to grant writ to pre-trial detainees in state custody).

                                              Discussion

        Hadley was arrested for failure to register as a sex offender on September 28, 2018 (Doc.

1, pp. 6-7). The St. Clair County Court docket for Case No. 18-CF-1076 indicates that Hadley




                                                   1
was arraigned on October 5, 2018, and that his next court appearance is scheduled for December

11, 2018.

       Rule 4 of the Rules Governing Section 2254 Cases in United States District Courts

provides that upon preliminary consideration by the district court judge, “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the petitioner.”

Rule 1(b) gives this Court the authority to apply the Rules to other habeas corpus cases.

       Federal courts must abstain from interfering with pending state proceedings to enforce a

state's criminal laws if the defendant has the opportunity to raise any possible federal claim in

state court and no exceptional circumstances exist. Olsson v. Curran, 328 F. App’x. 334, 335

(7th Cir. 2009); see also Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010) (citing Younger v.

Harris, 401 U.S. 37 (1971)). Exceptions exist for speedy trial and double jeopardy claims

where, without immediate federal intervention, the challenge would become moot. Sweeney, 612

F.3d at 573. The Seventh Circuit has held that for state pretrial detainees, federal habeas corpus

relief generally is available on these kinds of claims “only after the petitioner has exhausted his

state court remedies.” Olsson, 328 F. App’x. at 335 (affirming the dismissal of a petition where

the petitioner had not exhausted his state court remedies or presented any exceptional

circumstances to justify enjoining the state court proceeding); see also Braden v. 30th Judicial

Circuit Ct. of Ky., 410 U.S. 484, 489–92 (1973) (finding petitioner could raise his speedy trial

claim where he sought trial on a three-year-old indictment, presented his federal constitutional

claim in the state courts, and did not seek to forestall a state prosecution).

       In the instant case, Petitioner Hadley is a pretrial detainee facing state criminal charges,

there is no indication that he has exhausted his claims with the state court, and no exceptional




                                                   2
circumstances are raised in the Petition. Accordingly, federal intervention is not warranted, and

the appropriate place for Hadley to raise any issues regarding his ongoing criminal proceeding is

in the St. Clair County Circuit Court.

                          Motion for Temporary Restraining Order

       On November 16, 2018, Petitioner filed a motion seeking an emergency temporary

injunction directing the State of Illinois to “halt any and all criminal proceedings brought against

him.” (Doc. 5). As previously discussed, the Court finds that federal intervention in Petitioner’s

ongoing criminal proceeding is inappropriate and the Petition will be dismissed without

prejudice. Because the Court is dismissing the Petition, the Motion for a Temporary Restraining

Order is DENIED as MOOT. That said, further discussion regarding Petitioner’s allegations is

warranted.

       Hadley’s motion raises alarming allegations. Specifically, Hadley claims that officials

hired another detainee to attack him, and that he is not receiving appropriate medical care for the

injuries resulting from the attack. (Doc. 5, pp. 1-2). If St. Clair County Jail officials actually

instigated an assault against Hadley and/or are denying him medical care, he may have a claim in

federal court against those officials under 42 U.S.C. § 1983 for deprivation of his constitutional

rights. However, it would be inappropriate for the Court to recast his motion as a Complaint

under the civil rights act. See Bunn v. Conley, 309 F.3d 1002, 1007 (7th Cir. 2002); Moore v.

Pemberton, 110 F.3d 22, 24 (7th Cir. 1997).

       Accordingly, if Petitioner wishes to pursue these claims, he must file a separate civil

rights action against the subject officials. Further, if Petitioner chooses to pursue these claims

and requires immediate injunctive relief (such as medical care), he must file a motion for




                                                 3
injunctive relief pursuant to Federal Rule of Civil Procedure 65(a) or (b) in the newly opened

civil rights action.

                                              Disposition

        For the reasons stated herein, the Petition for a Writ of Habeas Corpus (Doc. 1) is

DISMISSED without prejudice. The Court DENIES Petitioner’s Motion to Appoint Special

Process Server (Doc. 4) and Petitioner’s Motion for a Temporary Restraining Order (Doc. 5) as

MOOT.

        The Court declines to issue a certificate of appealability under Rule 11 of the Rules

Governing Section 2254 Cases in the United States District Courts because no reasonable jurist

would disagree with this Court's procedural ruling. Davis v. Borgen, 349 F.3d 1027, 1028 (7th

Cir. 2003) (setting forth requirements for a certificate of appealability); see also Evans v. Circuit

Court of Cook Cnty., Ill., 569 F.3d 665, 666 (7th Cir.2009) (certificate of appealability is

required for appeal from denial of habeas corpus petition brought under 28 U.S.C. § 2241 when

the custody is the result of a state court order).

        The Clerk is DIRECTED to enter judgment accordingly and close this case.

        IT IS SO ORDERED.

        DATED: November 19, 2018


                                                         s/ STACI M. YANDLE
                                                         United States District Judge




                                                     4
